Citation Nr: 1615113	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for residuals of a neck injury.

4.  Entitlement to service connection for a bilateral foot condition.

5.  Entitlement to service connection for a psychiatric disorder, claimed as stress and anxiety.  

6.  Entitlement to service connection for a bilateral leg condition, to include as secondary to the service-connected spondylosis with lumbar arthralgia.

7.  Entitlement to an initial rating higher than 10 percent for spondylosis with lumbar arthralgia.

8. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for spondylosis with lumbar arthralgia and assigned an initial rating of 10 percent.  The Veteran appealed for a higher rating.  The rating decision also denied service connection for migraines, a left shoulder condition, a neck injury, a bilateral foot condition, stress and anxiety, and a bilateral leg condition, as well as entitlement to TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

In a VA Form 9 submitted in September 2009 the Veteran notified VA that he wanted a hearing before the Board at his local VA office.  A Travel Board hearing was scheduled to be conducted in December 2015.  The Veteran was notified by correspondence in October 2015.  The Veteran did not report for the hearing. 

However, review of the claims file indicates that the Veteran likely did not receive notice of the hearing scheduled in December 2015, as AOJ correspondence sent in October 2015 was sent to the wrong address.  The address was correct except that it was sent to the wrong apartment number.  It was sent to apartment number 426, when it should have been sent to apartment number 216. 

Additionally, the AOJ mailed the March 2015 statement of the case (SOC), which addressed the issue of entitlement to an initial higher rating for spondylosis with lumbar arthralgia, to the wrong address as well.  

Although the March 2015 SOC and October 2015 notice of hearing have not been returned as undeliverable, it is unclear whether the Veteran received said correspondence.

Therefore, remand is warranted in order to schedule the Veteran for a travel Board hearing, and ensure full compliance with due process requirements.

Accordingly, the case is REMANDED for the following action:

1.  Resend all VA correspondences dated since March 2015, to include the March 2015 SOC, and any future correspondences to the Veteran correct address of record. 

2.  Then, reschedule the Veteran for a Travel Board hearing and notify him of the time and place to report at his current address.   38 C.F.R. § 20.704(b) (2015).

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




